 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    ANTHONY BAILEY,                                          Case No. 2:19-cv-01725-GMN-BNW
 6                                          Petitioner,
              v.                                                          ORDER
 7
      WARDEN BRIAN WILLIAMS, et al.,
 8
                                         Respondents.
 9

10          Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF No. 7) is
11   GRANTED. Respondents have until February 7, 2020, to answer or otherwise respond to the
12   petition for writ of habeas corpus in this case.
13          DATED: December 6, 2019
14

15                                                            GLORIA M. NAVARRO
                                                              UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          1
